Title: To George Washington from Thomas Paine, 31 May 1790
From: Paine, Thomas
To: Washington, George

 

Sir
London May 31. 1790

By Mr James Morris who sailed in the May Packet I transmitted you a letter from the Marquis de la Fayette, at the same time informing you that the Marquis had entrusted to my charge the Key of the Bastile and a drawing of that Prison as a present to your Excellency. Mr J. Rutlege Junr had entended coming in the Ship. Marquis de la Fayette and I had chosen that opportunity for the purpose of transmitting the present but the Ship not sailing at the time appointed Mr Rutledge takes his passage, in the Packet, and I have committed to his Care those trophies of Liberty which I know it will give you pleasure to receive—The french Revolution is not only compleat but triumphant & the envious disposition of this nation is compelled to own the magnanimity with which it has been conducted.
The political hemisphere is again clouded by a dispute between England and Spain—the circumstances of which you will hear before this letter can arrive—A Messenger was sent from hence the 6th Inst. to Madrid with very peremptory demands and to wait there only forty-eight hours—his return has been expected for two or three days past—I was this morning at the Marquis del Campo’s but nothing is yet arrived. Mr Rutledge setts off at 4 oClock this afternoon, but should any news arrive before the making up the mail on Wednesday June 2 I will forward it to you under cover.
The views of this Court, as well as of the Nation so far as they extend to South America, are not for the purpose of Freedom but Conquest—They already talk of Sending some of the young Branches to Reign over them and to pay off their national Debt with the produce of the Mines—The Bondage of those Countries will, as far as I can perceive, be prolonged by what th⟨is⟩ Court has in Contemplation.
My Bridge is arrived and I have engaged a place to erect it in—a little time will determine its fate but I yet see no cause to doubt of its Success—tho’ it is very probable that a War, should it break out, will, as in all new things prevent its progress so far as regard profits.
In the partition in the Box, which contain⟨s⟩ the key of the Bastile—I have put up half a dozen Razors manufactured from

Cast-Steel made at the Works where the Bridge was constructed which I request you to accept as a little token from a very grateful heart.
I received about a Week ago a letter from Mr G. Clymer—It is dated the 4th Feby—but has been travelling ever since—I request you to acknowlege it for me and that I will answer it when my Bridge is erected. With much affection to all my Friends and many wishes to see them again I am Sir your much obliged and Obedient humble Servant

Thomas Paine

